Citation Nr: 9935095	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.   96-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
excision of a chest wall tumor, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO confirmed a 10 percent 
evaluation for residuals of excision of a chest wall tumor.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim for an increased rating has been 
developed.

2.  The veteran's service connected residuals of an excision 
of a chest wall tumor are manifested by tenderness and 
subjective pain; they are not productive of moderately severe 
injury to the muscles of the abdominal wall or severe to 
moderately severe injury to the thoracic muscle group.  

3.  The post surgical scar from excision of a chest wall 
tumor is not productive of disability, ulcerated, or tender 
and painful on objective demonstration.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of excision of a chest wall tumor have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4,  Diagnostic Codes 5319, 5323, 7803-7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for her service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where the veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating.)  It has not been alleged or shown that 
additional relevant evidence exists that is not of record.  
The Board is satisfied that there is no further duty of VA to 
assist the veteran in the development of his claim under 
38 U.S.C.A. § 5107 (West 1991).  

The Board must determine whether the weight of the evidence 
supports the veteran's claim or is in relative equipoise, 
with her prevailing in either event.  However, if the weight 
of the evidence is against her claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation assigned for service connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).

Service medical records from January 1975 indicated that the 
veteran had a hard lump under her right breast that hurt when 
pressure was applied.  Examination of her right costale 
sternal junction area was more prominent with her left.  A 
service medical record dated in May 1975 indicated that while 
she was in basic training she ran into a wall and struck her 
right anterior chest wall.  She had prominent sixth 
costocartilage on the right; variance or old fracture of 
cartilage.

Based on her service medical records, the RO granted service 
connection for residuals of her fractured rib in June 1976 
and assigned a noncompensable rating for her disability.  A 
January 1986 VA examination report indicated that she had a 
definite separation of costale cartilage and ninth right rib 
at the sternum.  The examiner predicted that she would suffer 
continued pain and nonunion. 

VA medical records from September 1989 to January 1990 
indicated that in September 1989 she was experienced ripping 
pain in the lower rib cage just to the right of xiphoid.  In 
November 1989 a chest wall tumor of no specific pathology was 
removed from the veteran's chest.  The rectus abdominis 
muscles were surgically divided in order to excise the tumor 
just to the right of the xiphoid (lower part of the sternum).  
The surgical pathology report reflects that the excised 
material consisted of tissue and fragments of attached bone, 
apparently part of the xiphoid margin.  The chest wall was 
closed and reinforced with a synthetic mesh, and there were 
no postoperative complications reported.  Subsequently, in a 
rating decision dated November 1989, she was granted service 
connection for postoperative chest wall tumor as secondary to 
the service-connected residuals of fractured rib.  This 
disability was evaluated at 10 percent disabling under 
Diagnostic Code 5011.  

The 10 percent rating has been continued to the present, 
albeit under different diagnostic codes.  A rating decision 
in November 1991 used Diagnostic Codes 5015-7804.  A rating 
decision in February 1992 used Diagnostic Code 5321.  Based 
on the evidentiary findings of record, the Board finds that 
an increased disability evaluation is not warranted.  

VA outpatient treatment reports reflect that later in 
November 1989, the veteran apparently lifted a heavy object 
and experienced some pain in the surgical area.  However, the 
surgical incision was reported to be healing well, although 
tender.  In March 1990, she complained of pain at the 
surgical site, but the incisional scar was clinically well 
healed and only slightly tender and the amount of chest wall 
defect was described as minor on chest X-ray study.  In July 
1990, she complained of experiencing chest wall pain hours 
after lifting or swimming, but the examiner opined that her 
complaints were disproportionate to the objective findings of 
only a nontender incisional scar with a chest wall defect.  
It was noted that the description of symptoms was 
nonphysiologic.

The veteran in October 1990 had a hearing at the RO.  She 
testified she was a housewife and that before surgery she was 
able to perform tasks necessary in the operation of her home.  
However, after the surgery her ability to do that job had 
been impaired.  She was no longer able to lift laundry or 
vacuum.  She asserted that she had pain when using her arms 
in any kind of strenuous activity.  For her pain she was 
given Tylenol.  She claimed that she can no longer swim or 
jog.  

An August 1991 VA examination report indicated that she had a 
10 cm healed, minimally cosmetically disturbing scar on the 
mid lower anterior chest wall region, which was the site of 
her previous surgical excision.  She reported chronic 
constant pain in the region of the surgical scar that was 
reported as both painful and tender.  There was no muscle 
group involvement.  

Significantly, clinical records in 1991 revealed that the 
chest wall defect was not herniated, and the synthetic mesh 
was in place.  A VA examination report in August 1991 
revealed a healed incisional scar, which was reported as 
painful and tender.  However, the fact the examiner found no 
muscle group involvement indicates the relatively small area 
and minor nature of the chest wall defect.  The lack of 
herniation or extensive area of the chest wall defect was 
confirmed by color slides accompanying that examination 
report.  While mild tenderness over the incisional site was 
described in a VA outpatient treatment report in September 
1991, that finding was not confirmed on a subsequent VA 
examination in March 1992.  On that examination, the 
incisional scar was described as nontender to palpation 
although there were complaints of discomfort to palpation in 
the area above the scar.  

VA outpatient reports from April 1995 to July 1996 indicated 
that she frequently went to the VA medical center for 
outpatient treatment, in which she complained of pain over 
her surgical scar.  

An October 1997 VA examination report indicated that she 
reported that the area in which she had surgery hurt her 
almost all the time and she constantly felt a catch in that 
area which caused her a great deal of discomfort.  She also 
claims that surgeons are planning more surgery.  Upon 
examination there was approximately an 8 cm. transverse scar 
just below the distal sternal area.  Palpation of that area 
did not show obvious pain, though there was subject 
tenderness.  The rib margins appeared to be well fixated.  
There was no swelling, edema, herniation, or other 
abnormalities noted.  There were no adhesion or damage to 
tendons noted.  There was no damage to joints or nerves.  
Strength in that area was preserved.  There was evidence of 
subjective pain.  There was no evidence of muscle hernia.  
She was diagnosed with status post excision of benign cyst 
from distal sternal area in 1989 and subjective pain of the 
lower sternal area secondary to the status post excision of a 
benign cyst.  A CAT scan of the sternum in October 1997, 
presented findings consistent with a congenital benign medial 
split in the distal segment of the sternum, which was felt to 
be of no clinical significance.  

The veteran's service connected disability can be analogized 
as a disability of Muscle Group XIX (Muscles of the abdominal 
wall) and Muscle Group XXI (Thoracic Muscle Group), which can 
be evaluated under Diagnostic Codes 5319 and 5321.

Diagnostic Code 5319 involves the muscles of the abdominal 
wall:  rectus abdominis; external oblique; transversalis; and 
quadratus lumborum.  Their function is support and 
compression of the abdominal wall and lower thorax; flexion 
and lateral motions of the spine; and synergists in strong 
downward movements of the arm.  Under Diagnostic Code 5319 a 
noncompensable rating is warranted for slight injury to 
Muscle Group XIX.  A 10 percent evaluation requires moderate 
injury.  A 30 percent rating requires moderately severe 
injury.  A 50 percent rating requires severe injury.  38 
C.F.R. § 4.73, Diagnostic Code 5319 (1999).

Diagnostic Code 5321 involves the muscles of respiration, or 
the thoracic muscle group, whose function is respiration.  
Under this diagnostic code, noncompensable evaluation is 
warranted for a slight disability.  A 10 percent evaluation 
is warranted for a moderate disability.  A 20 evaluation is 
warranted for a severe or moderately severe disability.  38 
C.F.R. § 4.73, Diagnostic Code 5321 (1999).

The provisions of 38 C.F.R. § 4.56 (1999) offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The regulation directs, in pertinent 
part, that:

 (c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, impairment of 
coordination and uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:  (1) Slight 
disability of muscles-(i) Type of injury. Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  (3) Moderately severe disability of 
muscles-(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large low 
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  (4) 
Severe disability of muscles-(i) Type of injury.  Through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Based on the evidence of record the Board finds that the 
veteran was adequately rated as 10 percent disabling for her 
service connected disability under either Diagnostic Code 
5319 or 5323.  The most current VA examination indicates that 
although she feels a catch that causes her great discomfort 
where she had her surgery, palpation of that area did not 
show obvious pain, swelling, edema, herniation or other 
abnormalities noted.  Her strength in that area was 
preserved.  Thus, her service connected disability can be 
described as not more than moderately disabling.  She is not 
entitled to an increased rating under Diagnostic 5319 because 
the evidence of record does not suggest an injury to the 
muscles of the abdominal wall that is moderately severe.  
There is no evidence of record that suggests she has had 
prolonged treatment, infection, or loss of strength due to 
her service connected disability. 

Additionally, under Diagnostic Code 5323 the veteran is not 
entitled to an increased evaluation because the record does 
not indicate that she has severe or moderately severe injury 
to the thoracic muscle group.  As mentioned above there is no 
evidence of record that suggests she has had prolonged 
treatment, infection, or loss of strength due to her service 
connected disability. 

It is noteworthy that a veteran can receive separate 
disability ratings unless the conditions constitute the 
"same disability" or the "same manifestation" under 
38 C.F.R. § 4.14 (1999).  See Esteban v. Brown, 6 Vet.App. 
259, 261 (1994).  Residual superficial scarring resulting 
from the injury must be poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration 
for a 10 percent rating.  38 C.F.R. Part 4, § 4.117, 
Diagnostic Codes 7803, 7804 (1999).  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805 (1999).  The last VA 
examination indicated that although the veteran had an 8-cm 
transverse scar below the distal sternal area, palpation of 
that area did not show obvious pain.  Thus, there is no 
evidence of record that scarring has been shown to result in 
functional impairment warranting a separate rating under 
Diagnostic Code 7805, or there is objective evidence that 
indicates she has a scar that is poorly nourished with 
ulceration or tender and painful on objective demonstration, 
which would warrant a separate 10 percent rating under 
Diagnostic Codes 7803 or 7804, respectively.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board notes that the rating schedular in this case is not 
inadequate, as it provides for ratings up to 50 percent for 
the muscles of the abdominal wall under Diagnostic Code 5319 
and 20 percent for the thoracic muscle group under Diagnostic 
Code 5323.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for her service 
connected disability.  Nor is there objective evidence that 
the disorder otherwise so markedly interferes with employment 
as to render impractical the application of regular schedular 
standards.  Although the record indicates that she has 
reported to the VA medical center for pain, the evidence of 
record indicates her disability is no more than moderate.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).


ORDER

The assignment of a higher disability evaluation for 
residuals of an excision of a chest wall tumor is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

